Citation Nr: 0011824	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
pterygium of the left eye.

2.  Entitlement to service connection for diabetic 
retinopathy secondary to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  In an October 1998 decision, the RO denied 
the veteran's claim for service connection for diabetic 
retinopathy and entitlement to TDIU.  In a November 1998 
decision, the RO denied the veteran's claim for an increased 
evaluation for pterygium of the left eye.  With respect to 
the TDIU claim, a notice of disagreement (NOD) was received 
in October 1998, a statement of the case (SOC) issued in 
November 1998, and a substantive appeal was received in 
November 1998.  With respect to the diabetic retinopathy 
claim and the pterygium of the left eye claim, a NOD was 
received in November 1998, a SOC was issued in December 1998, 
and the transcript of veteran's personal hearing held in 
January 1999 constituted a substantive appeal.  



FINDINGS OF FACT

1.  The veteran has 20/40 distance visual acuity in the left 
eye and 20/40 distance visual acuity in the right eye.

2.  There is no medical diagnosis of diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for pterygium of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.84a, Code 6034 (1999).

2.  The veteran's claim of entitlement to service connection 
for diabetic retinopathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes an October 1998 VA examination and VA clinical 
records, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran was granted service connection for pterygium of 
the left eye in July 1977, with a noncompensable evaluation.  
Evaluation has remained noncompensable since that time.  At a 
VA examination in October 1998, the veteran reported that he 
had had a pterygium removed from the left eye three times, 
with the most recent being in 1979.  He was currently using 
artificial tears in his eyes three to four times a day to 
relieve itching and burning.  On physical examination, the 
veteran's best corrected distance visual acuity was 20/20-1 
in the right eye and 20/25 in the left eye.  Best corrected 
near vision was 20/20 in the right eye and 20/20 in the left 
eye.  Examination of the left cornea showed a 2-mm pterygium 
nasally with stromal haze extending about 3.5 to 3.7-mm into 
the cornea from the nasal aspect.  Diagnosis was pterygium of 
the left eye, status post removal times three and stromal 
haze in the left eye secondary to pterygium removal.  In 
addition, there were diagnoses of meibomian gland 
dysfunction, dry eyes, early bilateral cataracts and corneal 
guttae.

The veteran has had several eye examinations for treatment 
purposes at the VA Medical Center (VAMC).  At a vision 
examination in October 1996, the veteran had distance vision 
of 20/25-1 in the right and 20/30-1 in the left.  At an 
October 1997 examination, the veteran had distance vision of 
20/40-2 in the right and 20/30+3 in the left. At a March 1998 
treatment examination, the veteran's distance vision was 
20/40 in the right eye and 20/40 in the left eye.

At his January 1999 hearing, the veteran stated that the 
vision in his left eye is distorted and that he was told the 
astigmatism in that eye had gotten worse.  He stated that the 
eye constantly waters and he has difficulty focusing.  He 
also stated he had been told he would be getting a new 
eyeglasses prescription and a course of antibiotics in the 
future.

The veteran's pterygium of the left eye is evaluated for loss 
of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034.  
Different levels of compensation for evaluating visual acuity 
are set forth at 38 C.F.R. § 4.84a, Table V.  Even using the 
veteran's worst visual acuity readings, from the March 1998 
treatment examination, of 20/40 in the right and 20/40 in the 
left, the veteran's evaluation is noncompensable.  See 
38 C.F.R. § 4.84a, Table V.  Thus, the Board must conclude 
that a higher (compensable) evaluation is not warranted for 
the veteran's pterygium of the left eye.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Service connection

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At the November 1993 VA examination, it was specifically 
noted that there was no evidence of diabetic retinopathy.  
Further, the  most recent (October 1998) VA examination did 
not result in a diagnosis of diabetic retinopathy.  The 
macula, vessels, and peripheral retina were described as 
normal in both eyes.  Although the veteran testified at his 
January 1999 hearing that he was told he has diabetic 
retinopathy by one VA doctor, the medical evidence of record 
does not reflect such diagnosis.  A statement from a lay 
person as to what a physician told him or her does not 
constitute the requisite evidence of a medical diagnosis or 
of medical etiology.  The connection between what a physician 
said and a layperson's account of what the physician 
purportedly said "filtered ... through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

A well-grounded service connection claim requires evidence of 
a medical diagnosis rendered by qualified medical personnel.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  There is no medical evidence of record of a 
diagnosis of diabetic retinopathy.  As the veteran has failed 
to establish the first prong of a well-grounded claim-a 
current diagnosis-the claim must be denied.

To the extent that the veteran has knowledge of a medical 
care provider who has or can render a diagnosis of diabetic 
retinopathy, the veteran is hereby informed that such medical 
evidence showing a diagnosis of current disability would be 
significant for purposes of well-grounding his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to a compensable evaluation for service-connected 
pterygium of the left eye is not warranted.  The veteran's 
claim of entitlement to service connection for diabetic 
retinopathy, secondary to diabetes mellitus, is not well-
grounded.  To this extent, the appeal is denied. 


REMAND


The veteran filed a claim for TDIU in September 1998.  In the 
most recent decision denying the TDIU claim, dated in 
December 1998, the following service-connected disabilities 
were listed:  diabetes mellitus, evaluated as 20 percent 
disabling; diabetic peripheral neuropathy of the right lower 
extremity, evaluated as 20 percent disabling, diabetic 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling; hypertension, evaluated as 10 
percent disabling; fungus infection of both feet, evaluated 
as 10 percent disabling; pterygium of the left eye, evaluated 
as noncompensable; right ureteral calculus, evaluated as 
noncompensable; and cataracts, evaluated as noncompensable.  
The combined service connected disability evaluation was 60 
percent.

Although the claims file includes various VA outpatient 
treatment reports as well as special eye examination reports, 
there does not appear to be any recent examination(s) to 
allow for an equitable review of the effect of the veteran's 
service-connected disabilities on his employability.  Some 
outpatient reports refer to the effect of pain on his 
employability, but those reports reference a nonservice-
connected low back disorder which may be the cause of the 
pain, although the veteran has testified that his service-
connected peripheral neuropathy of the lower extremities 
affects his employability.  Under the circumstances, the 
Board believes further development of the evidence is 
necessary to allow for equitable review of the TDIU appeal. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
should be associated with the claims 
file.  

2.The veteran should be scheduled for 
appropriate VA medical examination(s) to 
assess the affect of his service-
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment.  The examiner(s) should 
review the claims file in connection with 
the examination.  Any indicated special 
tests should be accomplished, and all 
clinical and special test findings should 
be reported.  The examiner(s) should 
state an opinion as to the veteran's 
ability to maintain substantially gainful 
employment.  If the examiner(s) 
conclude(s) that the veteran is unable to 
maintain substantially gainful 
employment, it should be clearly 
indicated whether the unemployability is 
due to his service-connected disabilities 
without regard to any nonservice-
connected disorders.  The examiner(s) 
should specifically discuss the 
interplay, if any, between the service-
connected peripheral neuropathy and the 
nonservice-connected low back disorder 
and the effect of each on employability.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the expanded record should be 
reviewed.  If the veteran's TDIU claim 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure an adequate record 
for review of the veteran's TDIU claim.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



